328 F.2d 622
Marion BRINK, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 15456.
United States Court of Appeals Sixth Circuit.
February 13, 1964.

Petition to review a decision of the Tax Court of the United States.
John J. Kelley, Jr., Cincinnati, Ohio, for petitioner.
Karl Schmeidler, Dept. of Justice, Washington, D. C. (Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, Melva M. Graney, Donald W. Williamson, Jr., Attys., Dept. of Justice, Washington, D. C., on the brief), for respondent.
Before MILLER, PHILLIPS and EDWARDS, Circuit Judges.

ORDER.

1
This case is before the Court on petition for review of the decision of the Tax Court of the United States. The decision of the Tax Court, as reported in 39 T.C. 602, is affirmed for the reasons set forth therein.